PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/782,466
Filing Date: 18 May 2010
Appellant(s): ROHM AND HAAS ELECTRONIC MATERIALS LLC.



__________________
Ian M. Wasser 
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed February 7, 2022 and the corrected appeal brief filed May 13, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 5, 8, 10 and 29-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of OHSAWA et al (7,569,326) and HATAKEYAMA et al (2007/0207408) and YAMASHITA et al (2009/0111047).
The claimed invention now recites the following:

    PNG
    media_image2.png
    589
    682
    media_image2.png
    Greyscale

OHSAWA et al disclose polymers at Examples 3-15, 3-26 and 3-27 of Table 7 on column 96 -98.   The monomeric unit is A-6M or A-6A of Table 3 in columns 91/92 shown below:
    PNG
    media_image3.png
    276
    172
    media_image3.png
    Greyscale
 
Applicants are directed to column 25, line 1 to column 26, line 30 wherein the OHSAWA et al disclose functionally equivalent monomers to those found in the examples, such as the following monomers:
    PNG
    media_image4.png
    414
    331
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    219
    325
    media_image5.png
    Greyscale

OHSAWA et al disclose a functionally equivalent repeating unit having a norbornane cyclic group shown above, however the reference fails to disclose a working example comprising a repeating unit having an adamantane repeating unit with a cyclic divalent group, however OHSAWA et al does disclose acid-labile divalent groups which are equivalent to the 7- oxabicyclo [2.2.1] heptane, see below for the adamantane containing units taken from column 21, lines 1-35 and column 24, lines 43-53:

    PNG
    media_image6.png
    219
    186
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    595
    385
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    186
    154
    media_image8.png
    Greyscale

	
HATAKEYAMA et al is cited to disclose photoresist compositions having a photoacid generator, and a resin having acid labile groups.  Applicants are directed to page 7 wherein the following structural units are disclosed:
    PNG
    media_image9.png
    225
    422
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    989
    418
    media_image10.png
    Greyscale

These structures having norbornane end groups are listed among other cyclic groups to include adamantyl ((AL_10)-7) and cyclohexyl ((AL-10)-8).  HATAKEYAMA et al teach the functional equivalence of these end group structures in base resins which are acid-labile, such that the skilled artisan would be directed to use any of the end groups in a base resin such as disclosed by OHSAWA et al and expect same or similar results
With respect to claims 26-33, the OHSAWA et al disclose copolymer, terpolymer, and pentapolymers as seen in Table 1, column 89/90, lines 28-65.
Further with respect to the amended claim 4 now reciting formula (II), applicants are directed to page 16 wherein the following lactone is reported as functionally equivalent to those conventionally listed lactones, see below:

    PNG
    media_image11.png
    1118
    404
    media_image11.png
    Greyscale

YAMASHITA et al is cited to disclose positive resist composition comprising resins having acid-decomposable groups wherein RB-12 on page 49 report resins having two repeating units which have acid-decomposable groups, see below:

    PNG
    media_image12.png
    409
    407
    media_image12.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art of photoresist compositions to use an adamantyl containing end group repeating unit in HATAKEYAMA et al on a monomer replacing the norbornane end groups shown here 
    PNG
    media_image13.png
    198
    165
    media_image13.png
    Greyscale
as well as a lactone as reported in HATAKEYAMA et al for the following repeating unit
    PNG
    media_image14.png
    223
    167
    media_image14.png
    Greyscale
  and have resins with more than one acid-decomposable repeating unit as taught in YAMASHITA et al with the reasonable expectation of having same or similar results for improved resolution, optimum exposure and mask fidelity as disclosed in OHSAWA et al.
The rejection is repeated wherein it is believed that a prima facie case of obviousness is present for the multicyclic groups as claimed in the photoresist composition.  The other conventional multicyclic groups are taught and seen as attached to the acid-labile unit, and thus the adamantane multicyclic ring would have been obvious to the skilled artisan to synthesize at the time of the invention based on the art of the current rejection.
The prosecution of the current application is separate from the foreign patent offices cited and it is believed that the rejection as stated is valid.
(2) Response to Argument
(1) 35 U.S.C. 103 over Padmanaban/Ungefug [sic] Ohsawa et al (7,569,326) and Hatakeyama et al. (2007/0207408) and Yamashita et al (2009/0111047).
	a)  Appellants argue that claims 4 and 5 call for a resin with multiple distinct groups and that none of the cited documents suggest such multiple groups.
The multiple distinct groups as claimed in claims 4 and 5 are shown below and are part of a copolymer:

    PNG
    media_image15.png
    364
    255
    media_image15.png
    Greyscale

OHSAWA et al as reported above disclose functionally equivalent recurring units of formula (3) as disclosed from column 4, lines 40-45:

    PNG
    media_image16.png
    605
    448
    media_image16.png
    Greyscale
 
The specific examples of the recurring units are found starting in column 19, line 20.  The specified equivalent recurring units are reported in the Grounds of Rejection above at column 21, lines 1-35 and column 24, lines 43-53.  The examiner believes that there is a prima facie case of obviousness to use of any of the listed recurring units in OHSAWA et al with the reasonable expectation of same or similar results for a composition which exhibits high resolution, improved mask fidelity and precise micropatterning, etc.  as reported in column 3, lines 20-43 shown below:
    PNG
    media_image17.png
    415
    458
    media_image17.png
    Greyscale

	With respect to the photoresist resin comprising a second photoacid-labile group distinct from the ester which is photoacid-labile, in addition to the disclosure of YAMASHITA et al at page 49, the Board is directed to column 42, lines 48- column 43, line 42 of OHSAWA et al which states that the polymer may further comprise recurring units of at least one selected from the general formulae (7) to (10).  Namely formula (7) contains a group “X” which is defined as an acid labile group as seen in column 5, lines13, see below for formula (7):
    PNG
    media_image18.png
    352
    445
    media_image18.png
    Greyscale

	

    PNG
    media_image19.png
    709
    456
    media_image19.png
    Greyscale


This disclosure clearly directs the skilled artisan to use a second acid-labile containing recurring unit of formula (7), thus meeting the limitation found in claim 4.
b) Appellants independent claim 5 calls for photoresist composition that comprises a resin that 1) is a copolymer, terpolymer, tetrapolymer or pentapolymer and 2) comprises one or more units comprising a reacted group of each of the following formulae (IIA) and (IIB):
In response, the examiner notes that the precursor monomers (IIA) and (IIB) are the same or similar to the recurring units I and II in claim 4.  The arguments are repeated with respect to the primary reference OHSAWA et al. wherein it discloses the closest prior art polymer having recurring units A-6M as the acid labile containing unit and B-3M as the lactone containing unit which are found in a pentapolymer reported in Table 1, Polymer 1, see below:


    PNG
    media_image20.png
    711
    670
    media_image20.png
    Greyscale

Polymer 1 is formulated in a composition of Examples 3-15, 3-26 and 3-27 of Table 7 in column 96 -98.   
This resin fails to anticipate the claimed adamantane containing unit of formula (IIA), however OHSAWA et al disclose functionally equivalent recurring units that are represented by the recurring unit of formula (3), starting in column 19, line 20 to column 30, line 50, as argued above in the Ground of Rejection and final office action of March 4, 2021 above.
With respect to formula (IIB), the Board is directed to the recurring unit B-3M in OHSAWA et al and the teaching of HATAKEYAMA et al on page 16 wherein these lactone recurring units are seen as an equivalent recurring unit for use in a photoresist copolymer providing improved mask fidelity and resolution as taught in paragraph [0220] of OHSAWA et al.
In addition, the 7- oxabicyclo [2.2.1] heptane-containing recurring unit of OHSAWA et al seen in formula A-6M is a multicyclic group similar to the multicyclic structure of adamantane and would be expected to function in the same or similar manner in a photoresist composition giving lithographic properties similar to the multicyclic adamantane rings as reported in OHSAWA et al for good exposure dose dependency, pattern density dependency and mask fidelity.  Appellants have not submitted any evidence under Rule 1.132 for secondary considerations to overcome the obviousness rejection and accordingly, the rejections have been maintained.
c)  Appellants argue that the groups cited in columns 21 and 24 of OHSAWA et al are not a component of an ester structure as recited in Appellant’s claims.
Contrary to Appellants claim, the groups cited at columns 21 and 24 are ester structure components that are seen a functionally equivalent in an acid-labile containing copolymer to the claimed units (IIA) and (IIB) as asserted above in the Grounds of Rejection.
d)  HATAKEYAMA et al is asserted to not disclose or otherwise suggest repeating units that comprise multiple cyclic units as Appellant claims.
As repeated above, the examiner believes that the recurring units disclosed in the OHSAWA et al examples 3-15, 3-26, and 3-27 of Table 7 containing functionally equivalent recurring units to the claimed formulae I and II of claim 4 and units IIA and IIB of claim 5 as explained above.
e)  Appellants separately argue the merits of Claims 4 and 10, claims 29-33, claim 35 and claims 36-30, 5, 8, 10 and 29-39.
All the claims are seen to stand or fall together and the individual arguments of the dependent claims would stand or fall based on the decision on independent claims 4 and 5.
Each of the limitations as recited in those claims above are in fact met and disclosed in the OHSAWA et al and HATAKEYAMA et al references, see below:
	i) The second acid-labile groups of claims 4 and 10 have been discussed above in response a) above.
	ii) The tetrapolymer and pentapolymer of claims 29-33 are met by Table 1 in OHSAWA et al. wherein Example 2-1, Polymer 1 is a pentapolymer and in Example 2-5, Polymer 5 is a tetrapolymer
	iii)  The blend of distinct resins in claim 35 is reported in column 53, lines 21-30 of OHSAWA et al. wherein other polymers are preferably blended.
	iv)  The one or more acid generators comprising an iodonium compound or a sulfonium compound of claims 36-39 are found in column 53, lines 32- column 55, line 34 of OHSAWA et al. Specifically, column 53, lines 39-41 report that the acid generators may be used alone or in admixture of two or more, column 53, line 42 – column 54, line 50 report suitable sulfonium salts and column 54, lines 51 – column 55, line 34 report suitable iodonium salts as photoacid generators.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/John S Chu/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        


Conferees:
/DUANE SMITH/Supervisory Patent Examiner, Art Unit 1737       

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.